Campbell, C. J.,
delivered the opinion of the court.
The general issue pleaded admits the execution' of the instrument sued on by the Southern Hotel Company, which, it appears from both pleadings and evidence, was composed pf the three natural persons sued and an artificial person not summoned; and whether they constituted a partnership or not is wholly immaterial, and the statement to that effect in the declaration may be disregarded as surplusage.
Failure to take issue on the plea denying partnership, or to notice it in any way, is no ground for reversal.

Affirmed.